          Case 1:19-cv-08345-MKV-DCF Document 24 Filed 12/20/19 Page 1 of 1
        Letter to Judge Debra C. Freeman
        December 20th, 2019
        Page 1

December 20th, 2019


VIA ECF
Honorable Debra C. Freeman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (LGS-DCF)

Dear Judge Freeman:


Plaintiffs write related to Order 23.

Due to previously scheduled travel over New Year’s Plaintiffs are out of town and not returning to New
York City until Tuesday January 7th, 2019. This travel schedule was previously booked in accordance
with the Court’s prior scheduling of a conference on December 19th 2019 and a filing due on December
26th, 2019. Plaintiffs would not be able to cancel these travel schedules at this time without incurring
substantial travel and reservation penalties which are non-refundable and may not even be possible to
change.

Therefore Plaintiffs respectfully request any conference be scheduled for after return as it is may not be
able to reschedule its travel commitments at this short notice. Plaintiffs do not anticipate that this short
delay of four(4) days will prejudice this case. Plaintiffs have not missed any other filing dates or Court
dates.

Plaintiffs are available at any date after Tuesday January 7th, 2019 to accommodate this Court’s schedule.
Plaintiffs assigned all IP and rights to Kumaran personally by way of an IP assignment in 2016, and
therefore this may eliminate the need for corporate Plaintiff. Plaintiff wishes to address this issue,
including its right to add counsel, if needed, at the preliminary conference.


Thank you for your consideration,

Respectfully submitted,


//SSK// Samantha S. Kumaran.

(cc. Ellen Tobin via email)
